Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12-20 are objected to because of the following informalities:  On lines 14-16 of claim 12, the phrase “said at least one predetermined value being a second result of said equation using normalized and quantified metabolites from a second sample taken from a second human patient” should be changed to -- said at least one predetermined value being a second result of said equation using normalized and quantified metabolites including Dodecanedioylcarnitine and Lysophosphatidylcholine from a second sample taken from a second human patient—so as to clarify the metabolites in the second sample. On line 7 of claim 17, the phrase “wherein said other predetermined value” should be changed to –wherein said at least one other predetermined value—so as to use the same terminology as recited earlier in the claim.  Appropriate correction is required.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,181,525. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method and a system for assessing a human patient for pancreatic cancer comprising using a technology selected from chromatography, spectroscopy, and spectrometry to quantify a plurality of metabolites included in a blood sample obtained from said human patient, including at least Dodecanedioylcarnitine and Lysophosphatidylcholine; normalizing data values obtained in the quantification of at least said Dodecanedioylcarnitine and said Lysophosphatidylcholine; comparing at least a result of an equation comprising at least a first ratio of said Dodecanedioylcarnitine and said Lysophosphatidylcholine, as normalized, to at least one predetermined value to both diagnose said human patient for said pancreatic cancer and determine a prognosis for said human patient, said at least one predetermined value being a second result of said equation using normalized and quantified metabolites including at least Dodecanedioylcarnitine and Lysophosphatidylcholine from a second sample taken from a second human patient with at least a known diagnosis for pancreatic cancer; wherein said diagnosis for said human patient includes at least whether said human patient has pancreatic cancer and said prognosis for said human patient includes at least a risk factor associated with said pancreatic cancer, wherein the at least one risk factor indicates at least a viability and a response to treatment for pancreatic cancer, such as chemotherapy. Both sets of claims also recite that lysophosphatidylcholine with acyl residue heptadecanoic acid is quantified and normalized in the method, that the first ratio comprises either dodecanedioylcarnitine to lysophosphatidylcholine or lysophosphatidylcholine to dodecanedioylcarnitine, that at least one of propenoylcarnitine or hexenoylcarnitine are also quantified and normalized in the method, and that a log-transformation is used to normalize the dodecanedioylcarnitine and lysophosphatidylcholine in the method.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) the natural correlation or phenomenon between normalized ratios of metabolites comprising at least Dodecanedioylcarnitine and Lysophosphatidylcholine present in a blood sample from a subject and a presence of or a risk of pancreatic cancer in the subject. This judicial exception is not integrated into a practical application because the claims do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment or field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps in the method concerning sample gathering, measurement of the metabolites comprising at least Dodecanedioylcarnitine and Lysophosphatidylcholine in the blood sample using known techniques such as chromatography and mass spectrometry, normalizing the amounts of the measured metabolites, determining a ratio of the normalized metabolites, and comparing the measured ratio to a predetermined reference value all constitute “well understood, routine and conventional activity” under 35 USC 101.
In Mayo v. Prometheus Laboratories, the Supreme Court held that the relationships between concentrations of certain metabolites in the blood and the likelihood that a thiopurine drug dosage will prove ineffective or cause harm are not themselves patent eligible.  The claimed processes are likewise not patent-eligible unless they have additional features that provide practical assurance that the processes are genuine applications of those laws rather than drafting efforts designed to monopolize the correlations.  The additional steps in the claimed processes here are not themselves natural laws, but neither are they sufficient to transform the nature of the claims.
Claims, particularly process claims, cannot be directed to such ineligible subject matter.  In addition, to be patent eligible, a claim that includes an exception should include other elements or combination of elements such that, in practice, the claimed product or process amounts to significantly more than a law of nature, a natural phenomenon, or an abstract idea with conventional steps specified at a high level of generality appended thereto.
In the instant case, the claims recite two different types of judicial exceptions. First, the claims recite the natural correlation between metabolites comprising at least Dodecanedioylcarnitine and Lysophosphatidylcholine in a blood sample from a subject and a presence or risk of pancreatic cancer in the subject. The detection of Dodecanedioylcarnitine and Lysophosphatidylcholine, and the determination of a relationship between these metabolites in a blood sample from a subject and a presence or risk of pancreatic cancer in the subject are not considered to be significantly more than the natural phenomenon itself.  The relationship between the measured metabolites and a risk of pancreatic cancer in a subject exists in principle and in nature apart from any human action.  The relationship between the metabolites and a risk of pancreatic cancer in a subject is a natural consequence of pancreatic cancer in the body of the subject. Second, the claims recite the judicial exception of several abstract ideas comprising normalization of the measured levels of the metabolites comprising Dodecanedioylcarnitine and Lysophosphatidylcholine, calculation of a ratio of the normalized levels, comparison of an equation comprising the ratio to at least one predetermined value, wherein the at least one predetermined value is as defined in claims 1 and 12, and establishment of a score on a scale that indicates at least one of a rate of survival and a response to treatment for pancreatic cancer. These steps fall under the “mathematical concepts” as well as “mental process” umbrella of an abstract idea. These judicial exceptions are not integrated into a practical application because making a diagnosis and a prognosis based on the arithmetic calculations merely constitute converting the abstract ideas into information that is understandable to a human patient. 
When considering the claims under the 2019 Revised Patent Subject Matter Eligibility Guidance (January 2019), it is noted that the claims meet step 1 of the guidance since the claims are directed to one of the statutory categories of invention (i.e. are directed to a process and a machine or manufacture). The claims meet prong one of revised step 2A since the claims recite a natural phenomenon between metabolites comprising Dodecanedioylcarnitine and Lysophosphatidylcholine, and a risk of pancreatic cancer in a subject, which constitutes a judicial exception. The claims also recite the abstract ideas comprising mathematical calculations involved in normalizing measured values of the metabolites, calculating a ratio of the normalized values, solving an equation comprising the ratio, comparison of a result of the equation to a predetermined value, and making a diagnosis and prognosis of pancreatic cancer based upon the comparison, which are also judicial exceptions. The claims do not meet prong two of revised step 2A since the claims do not recite additional elements that integrate the judicial exception into a practical application.  With regards to independent claims 1 and 12, the step of diagnosing pancreatic cancer or determining a prognosis of pancreatic cancer in a human patient is a part of the natural correlation itself and only generally links the use of the judicial exception to a particular technological environment or field of use (i.e. the field of disease diagnosis). The steps of normalizing the measured amounts of Dodecanedioylcarnitine and Lysophosphatidylcholine using a log-transformation (claims 6 and 18) and determining a ratio of normalized Dodecanedioylcarnitine and Lysophosphatidylcholine is nothing more than an abstract idea comprising mathematical calculations that may be performed in the human mind or by a generic calculator. In addition, the step of making a prognosis of pancreatic cancer in a patient, wherein the prognosis comprises a risk factor being a score on a scale that indicates at least one of a rate of survival and a response to treatment for pancreatic cancer also constitutes an abstract idea since this step merely comprises a simple comparison and calculations to form a scale comprising scores established from patients having known rates of survival and known responses to treatment. With regards to claims 5, 16 and 17, the steps of measuring additional metabolites comprising propenoylcarnitine and hexenoylcarnitine, and correlating ratios of these additional metabolites and Dodecanedioylcarnitine to a risk of pancreatic cancer in a human patient only constitutes the judicial exception of a natural correlation. With regards to claims 11 and 20,
the step of using the method performed by the machine readable instructions to determine a viability of a treatment for pancreatic cancer does not apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition since the treatment is recited only generally and does not provide a particular and specific “treatment” to a subject.  In addition, no actual specific “treatment” (i.e. chemotherapy, etc.) is administered to the human patient in the method. The step of determining a viability of a treatment is not particular, and is instead merely instructions to “apply” the exception in a generic way. 
The claims also do not meet step 2B of the guidance since the additional elements in the claims concerning sample gathering, measurement of the metabolites comprising at least Dodecanedioylcarnitine and Lysophosphatidylcholine in the blood sample using known techniques such as chromatography and mass spectrometry, normalizing the amounts of the measured metabolites, determining a ratio of the normalized metabolites, and comparing the measured ratio to a predetermined reference value are all well-understood, conventional and routine sample analysis steps that must be taken by those of skill in the art in order to establish the conditions under which the natural correlation exists.  The comparison to a predetermined reference value in the testing directly integrates the law of nature.  The step of comparison to a predetermined reference value is typically taken by those in the field to perform testing of a sample and does not add anything substantial to the method recited in the claims.  Therefore, claims 1-20 simply recite a natural correlation or phenomenon as well as several abstract ideas in combination with well understood and routine sample analysis steps.  The additional steps recited in claims 1-20 are merely well understood and routine additional limitations that are necessary for all practical applications of the natural correlation, such that everyone practicing the natural correlation would be required to perform those steps.  
It is also noted that the “computing system comprising at least one memory device for storing machine readable instructions” recited in independent claim 12 does not render claim 12 and dependent claims 13-20 patent eligible under step 2B of the 35 USC 101 analysis since as the Supreme Court explained in Alice Corp., “mere physical or tangible implementation of an exception is not in itself an inventive concept and does not guarantee eligibility: The fact that a computer "necessarily exist[s] in the physical, rather than purely conceptual, realm," is beside the point. There is no dispute that a computer is a tangible system (in § 101  terms, a "machine"), or that many computer-implemented claims are formally addressed to patent-eligible subject matter. But if that were the end of the § 101  inquiry, an applicant could claim any principle of the physical or social sciences by reciting a computer system configured to implement the relevant concept. Such a result would make the determination of patent eligibility "depend simply on the draftsman’s art," Flook, supra, at 593, 98 S. Ct. 2522, 57 L. Ed. 2d 451, thereby eviscerating the rule that "‘[l]aws of nature, natural phenomena, and abstract ideas are not patentable,’" Myriad, 133 S. Ct. 1289, 186 L. Ed. 2d 124, 133)”. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Nagourney et al (US 11,181,524) who each of a method for assessing a human patient for ovarian cancer using measured biomarkers; Bathe et al who teach of metabolomics for diagnosing pancreatic cancer; Pastural et al (US 11,079,385 and US 2012/0202188) who teach of biomarkers of pancreatic cancer and the use thereof for disease detection and diagnosis; Kamlage et al and Reszka et al who teach of methods for diagnosing pancreatic cancer in a subject by measuring biomarkers in a sample obtained from the subject; and Diegner et al who teach of a method for normalization in metabolomics analysis methods with reference metabolites. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        December 1, 2022